Case: 15-60545      Document: 00513819607         Page: 1    Date Filed: 01/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-60545
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 3, 2017
                                                                           Lyle W. Cayce
MISIKIR GETACHEW TESFAYE,                                                       Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 679 429


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Misikir Getachew Tesfaye, a native and citizen of Ethiopia, petitions for
review of the decision of the Board of Immigration Appeals (BIA) dismissing
his appeal from the denial of his application for asylum, withholding of
removal, and protection under the Convention Against Torture (CAT). With
respect to his asylum and withholding-of-removal claims, Tesfaye challenges
the immigration judge’s finding that his testimony was not credible, but he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60545     Document: 00513819607    Page: 2    Date Filed: 01/03/2017


                                 No. 15-60545

fails to show that it is plain from the totality of the circumstances that “no
reasonable fact-finder could make such an adverse credibility ruling.” Wang
v. Holder, 569 F.3d 531, 538 (5th Cir. 2009) (internal quotation marks and
citation omitted). While he also challenges the finding that he did not establish
his eligibility for asylum or withholding of removal, Tesfaye fails to show that
“any reasonable adjudicator would be compelled to conclude to the contrary.”
8 U.S.C. § 1252(b)(4)(B); see Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
2006).
      In   addition,   Tesfaye   also   challenges   the   adverse     credibility
determination in the context of his CAT claim. Again, he has not shown that
“any reasonable adjudicator would be compelled to conclude to the contrary.”
§ 1252(b)(4)(B). Although Tesfaye challenges the denial of CAT protection on
the ground that the ruling erroneously rests on an adverse credibility
determination from the asylum context, the adverse credibility assessment
here goes directly to the issue whether Tesfaye is likely to be tortured in
Ethiopia. See Efe v. Ashcroft, 293 F.3d 899, 907-08 (5th Cir. 2002). Tesfaye’s
challenge to the denial of CAT protection fails because he does not show that
any reasonable adjudicator would be compelled to find that it is more likely
than not that he would be tortured if removed to Ethiopia. See § 1252(b)(4)(B);
see Zhang v. Gonzales, 432 F.3d 339, 344-45 (5th Cir. 2005).
      PETITION DENIED.




                                        2